PER CURIAM.
Darlene C. Sammarco appeals from the order of the District Court1 dismissing her civil action. Having carefully reviewed the record, we conclude that dismissal was proper for the reasons stated by the District Court. We also find Sammarco’s allegations of judicial bias to be without merit. See Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994). Accordingly, we affirm.

. The Honorable John R. Tunheim, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Jeffrey J. Keyes, United States Magistrate Judge for the District of Minnesota.